


Exhibit 10.36

 

October 2, 2008

 

Larry Potts

Vice President, Chief Compliance Officer and Director of Security

Scientific Games Corporation

750 Lexington Avenue

New York, New York

 

Dear Larry:

 

This will confirm our understanding regarding certain amendments to the
Employment Agreement, dated as of August 2, 2006 (and effective as of January 1,
2006), between you and Scientific Games Corporation (the “Company”) (as amended
hereby, the “Agreement”).  Except as expressly set forth herein, the terms of
the Agreement shall remain in full force and effect and are hereby ratified and
confirmed in all respects.

 

Term.  The “Term” set forth in Section 2 of the Agreement shall be extended to
December 31, 2011 (as may be extended in accordance with Section 2 of the
Agreement and subject to earlier termination in accordance with the Agreement).

 

Base Salary.  Effective January 1, 2009, your “Base Salary” shall be four
hundred sixty-nine thousand five hundred US dollars (US$469,500.00) per year,
subject to increases thereof as may be determined from time to time in the sole
discretion of the Compensation Committee of Scientific Games Corporation.

 

Termination Upon Expiration of Agreement.  In the event that the Agreement
expires on or after December 31, 2011, you will receive the Standard Termination
Payments (as defined in Section 5(a) of the Agreement) and:

 

A.                                                              if not already
paid to you and without duplication, the non-equity portion of your incentive
compensation for the completed calendar year after which such expiration occurs,
payable if, as and when such bonuses are awarded in the ordinary course in such
subsequent year, subject to payroll deductions; provided, however, that if and
to the extent necessary to comply with Section 409A(a)(2)(B)(i) of the Code, and
applicable administrative guidance and regulations, such payment shall be made
in a lump sum on the date that is six months plus one day following the
applicable expiration date; and

 

B.                                                                except to the
extent otherwise provided at the time of grant under the terms of any equity
award made to you, all stock options, deferred stock, restricted stock and other
equity-based awards held by you, if such termination occurs on or after
December 31, 2011 not for “Cause,” will become fully vested and non-forfeitable
(provided that any such options will cease being exercisable

 

1

--------------------------------------------------------------------------------


 

upon the earlier of (x) three months after the expiration date of the Agreement
and (y) the scheduled expiration date of such options), and, in all other
respects, all such options and other awards shall be governed by the plans and
programs and the agreements and other documents pursuant to which the awards
were granted; provided, however, that any performance-based equity award in
respect of which the performance criteria has not been finally determined as
having been met (or not met), will either vest and be delivered upon such
determination of such criteria being satisfied or lapse in the event such
criteria is not met.

 

Equity Award Grant.  The Company shall grant you ten thousand (10,000)
restricted stock units under the Scientific Games Corporation 2003 Incentive
Compensation Plan, as amended and restated (the “Plan”), and an individual
equity agreement (in the form to be provided to you) to be entered into by and
between the Company and you (the “Equity Agreement”).  The Equity Agreement
shall provide that the equity award shall vest with respect to twenty percent
(20%) of the shares of common stock subject to such award on each of the first
five anniversaries of the date of grant, subject to any applicable provisions
relating to accelerated vesting and forfeiture as described in the Agreement,
the Equity Agreement or the Plan.

 

[remainder of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

Please indicate your agreement to the foregoing by countersigning and returning
an original signed copy of this letter to me.

 

 

 

Very truly yours,

 

 

 

 

 

Scientific Games Corporation

 

 

 

 

 

 

 

By:

 

/s/ A. Lorne Weil

 

Name:

A. Lorne Weil

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

Accepted and Agreed to:

 

 

 

 

 

 

 

 

By:

/s/ Larry Potts

 

 

Larry Potts

 

 

3

--------------------------------------------------------------------------------
